Citation Nr: 0211885	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

(The underlying issue of entitlement to service connection 
for PTSD will be the subject of a later decision by the Board 
of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970.

By rating decision dated in May 1991, the Regional Office 
(RO) denied the veteran's claim for service connection for 
PTSD.  He was notified of this determination and of his right 
to appeal by a letter dated later that month, but a timely 
appeal was not received.  Following the veteran's attempt to 
reopen his claim for service connection for PTSD, the RO, by 
rating action dated in March 1999, again denied service 
connection for it on a de novo basis.  When this case was 
previously before the Board in February 2001, it was 
remanded, in part, in order to have the RO adjudicate the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
PTSD.  The Board notes that in a supplemental statement of 
the case issued in February 2002, the RO determined that the 
evidence was new and material, but denied the claim on the 
merits.  

The Board is undertaking additional development concerning 
the issue of entitlement to service connection for PTSD 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues


FINDINGS OF FACT

1.  By rating decision dated in May 1991, the RO denied 
service connection for PTSD.

2.  The veteran was informed of his appellate rights, but a 
timely appeal was not filed.

3.  The evidence received since May 1991 includes medical 
records showing that the veteran has PTSD.

4.  The newly received evidence is neither cumulative nor 
redundant and is, in conjunction with the evidence previously 
of record, so significant that it must be considered in order 
to decide fairly the merits of the claim for service 
connection for PTSD.


CONCLUSION OF LAW

The evidence received since May 1991 is new and material, and 
the claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105(c) (West 1991), a final 
decision by the RO may not thereafter be reopened and 
allowed.  The exception to this rule is found at 38 U.S.C.A. 
§ 5108, which provides that "[i]f new and material evidence 
is presented or secured with respect to a claim, which has 
been disallowed, the [VA] shall reopen the claim and review 
the former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that 

it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  (The provisions of 
38 C.F.R. § 3.156 which define new and material evidence were 
changed in 2001, but only as to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).)  Under the 
standard in effect in the veteran's case, newly received 
evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

The Department of Veterans Affairs (VA) is required to review 
for its newness and materiality only the evidence submitted 
by a claimant since the last final disallowance of a claim on 
any basis in order to determine whether a claim should be 
reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, the 
veteran was informed of the last final disallowance of the 
claim for service connection for PTSD in May 1991.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the United States Court of Appeals for 
Veterans Claims (Court) cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The old evidence 

A Unit Commander's Report for Psychiatric Examination dated 
in June 1970 reveals that a CID report from Vietnam showed 
that the veteran had been apprehended and had a variety of 
drugs in his possession.  It was indicated that his attitude 
had become apathetic and hostile to the military. It was 
concluded that he should be eliminated from the military.  A 
psychiatric evaluation in August 1970 shows that the veteran 
had been investigated for possession of marijuana and opium 
since enlisting in service.  The veteran related that he 
began thinking of separation from service when he was 
assigned to Germany directly from Vietnam.  He stated that he 
was originally a radio operator but became a "detail 
pusher" in Germany.  He claimed that he was nothing but a 
"puppet."  Following a mental status evaluation, it was 
found that the veteran had a passive-aggressive personality, 
a character and behavior disorder not amenable to transfer, 
retraining or other rehabilitative measures.  A psychiatric 
evaluation on the separation examination in October 1970 was 
normal. 

Private medical records dated in May 1988 reflect that the 
veteran's wife found the veteran in their van and that there 
was a garden hose leading from the tailpipe to a partly 
closed window.  It was reported that the veteran had been 
drunk the previous night.  He had never tried suicide before, 
but had been feeling very depressed lately.

The veteran was afforded a psychiatric examination by the VA 
in April 1991.  It was noted that the veteran had a claim for 
service connection for PTSD.  When asked why the issue arose 
21 years after service, he stated that he became aware enough 
to identify it about six years earlier, and that there was 
nothing in the record.  He complained about being called a 
baby killer when he got home from Vietnam.  He claimed that 
his duties in service were mainly in the infantry and that 
for the last eight months he was in Vietnam, he was an 
advisor to Vietnamese soldiers.  The examiner concluded that 
there was no evidence whatever of the veteran having any sort 
of psychiatric disability.  Aside from manipulative 
resistiveness, he did not seem the least disturbed discussing 
Vietnam except for previously admitting his hostility to the 
Army for ordering him to Germany and "breaching" his 
contract.  The examiner further commented that there were a 
great many passive-aggressive and manipulative features in 
the veteran's make-up and he was quite inconsistent in his 
accounts even as he was reporting answers to the questions.  
He opined that the diagnosis in 1970 of passive-aggressive 
personality still obtained, and the examiner found no 
evidence of disability.

A VA Agent Orange examination in April 1991 notes a diagnosis 
of anxiety depression.

The RO decision 

The May 1991 rating decision denied service connection for 
PTSD on the basis that it was not shown in the record.

The additional evidence 

The evidence submitted since the RO's May 1991 decision 
includes statements from the veteran, a VA psychiatric 
examination and private medical records.  In a letter dated 
in May 1998, the veteran described several stressors.  He 
named a member of his unit who was killed during his time in 
country.  He also stated that he witnessed several people in 
his unit who were injured by incoming mortar and rocket fire.  

In addition, the Board notes that the veteran was admitted to 
a private hospital in January 2002.  It was noted that 
according to "EPC" records, he suffered from PTSD.  The 
hospital report reflects that the initial diagnoses included 
PTSD.  He was admitted to another private hospital in 
February 2002 on a mental health board commitment.  The 
diagnoses included depressive disorder, not otherwise 
specified and history of PTSD.  

The Board finds that the recent medical evidence suggests 
that the veteran might have PTSD.  This evidence is clearly 
new in that it was not previously of record.  In addition, it 
bears directly and substantially on the question before the 
Board, that is, whether the veteran has PTSD that is related 
to service.  Specifically, because the diagnosis was not 
previously shown, the newly received evidence contributes to 
a more complete picture.  Hodge, supra.  This evidence is 
consequently of such significance that it must be considered 
in order to adjudicate the claim fairly.  The Board finds, 
accordingly, that the additional evidence is new and 
material, warranting reopening of the claim for service 
connection for an acquired psychiatric disability.

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  The Act also eliminated the previous requirement 
that a claim be well grounded before VA's duty to assist 
arose.  In this regard, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  Consequently, because the Board's decision is 
favorable to the veteran on the question of reopening, and as 
noted in the introduction above, because further development 
will be undertaken on the underlying service connection 
issue, action under the Veterans Claims Assistance Act of 
2000 is not required as to the claim to reopen.  


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a PTSD.  To this extent, the 
appeal is granted.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

